                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                    )
                                             )
                   vs.                       )       Criminal No. 15-94
                                             )
LEIGH FIUMARA,                               )
                                             )
               Defendant.                    )

                                 MEMORANDUM OPINION


       Pending before the court is a motion for reconsideration filed by defendant Leigh

Fiumara (“Fiumara”) (ECF No. 86). On March 19, 2020, the court denied Fiumara’s motion to

lift the “no bond” order issued by this court on October 30, 2019 without prejudice to revisit the

issue if the detention order at Crim. No. 19-321 was lifted (ECF No. 85).

       Fiumara seeks reconsideration of that decision and explains that the “no bond” order

effectively prevents her from seeking a detention hearing in Crim. No. 19-321. Defense counsel

understands the probation office policy is to not conduct an interview or evaluate a release plan

when there is a standing detention order (ECF No. 86). Fiumara reiterates her concerns about

exposure to Covid-19 in the Allegheny County Jail (“ACJ”) and her desire to provide personal

care to her ill mother, who recently returned home after a lengthy hospitalization.

       The government does not oppose Fiumara’s request but contends that the Covid-19

pandemic should not be considered as a factor for release because there are no cases at ACJ and

appropriate procedures are in place (ECF No. 92). The probation office does oppose Fiumara’s

request. The probation office explained that it requested a “no bond” order because Fiumara

demonstrated a history of noncompliance with the conditions of her supervision which

culminated in the criminal charges in Crim. No. 19-321. The probation office was also
concerned because Fiumara avoided contact with the probation officer which led to the suspicion

that she was not residing where she reported to be (ECF No. 92). The probation office

recommends that the “no bond” order remain in full force and effect.

       In her reply, Fiumara points to an announcement on March 27, 2020, that an ACJ

employee tested positive for Covid-19 (ECF No. 93) (citing

https://www.wtae.com/article/allegheny-county-jail-employee-tests-positive-for-covid-

19/31960287). That same article reflects, however, that the employee did not provide any direct

care to inmates; the employee had not been in the ACJ facility since March 19, 2020; and that

there remained no confirmed cases of Covid-19 among direct contact employees or inmates at

the ACJ. Fiumara did not reply to the concerns raised by the probation office.

       As this court previously explained, the “no bond” order was issued in response to a

petition to revoke Fiumara’s supervised release for engaging in a 13-month, serious drug

conspiracy while on supervision. Fiumara was indicted at Criminal No. 19-321 with conspiracy

to possess with intent to distribute a kilogram or more of heroin from September 2018 to October

2019. She faces a mandatory minimum of 10 years in prison at Crim. No. 19-321.

       This court also based its March 19, 2020 decision on Fiumara’s repeated violations of her

conditions of release by testing positive for heroin and her untruthfulness to the court. Fiumara

acknowledges her struggles with addiction (ECF No. 86). The court determined that no bond

should be granted because appropriate conditions of release could not be fashioned to protect the

safety of the community.

       Upon review of Fiumara’s motion for reconsideration and the responses of the

government and probation office, the court adheres to its decision. Fiumara did not articulate

any unique susceptibility to the Covid-19 virus and she did not convince the court that her

                                                2
release would not pose a danger to the community. A detention hearing at Crim. No. 19-321

would be moot because this court remains convinced that Fiumara should remain detained

without bond until resolution of the petition to revoke supervised release in this case (Crim. No.

15-94).



          In accordance with the foregoing, the motion for reconsideration (ECF No. 86) will be

DENIED. An appropriate order will be entered.



Dated: March 30, 2020.


                                              /s/ Joy Flowers Conti
                                              Joy Flowers Conti
                                              Senior United States District Judge




                                                 3
